DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “predict the extent of stress caused to an occupant” should read “predict an extent of stress caused to an occupant” in order to avoid a lack of antecedent basis.
Regarding claim 8, the recitation of “predicting the extent of stress caused to an occupant” should read “predicting an extent of stress caused to an occupant” in order to avoid a lack of antecedent basis.
Regarding claim 9, the recitation of “predict the extent of stress caused to an occupant” should read “predict an extent of stress caused to an occupant” in order to avoid a lack of antecedent basis.
Further regarding claim 9, “the detected objects; and generate a trajectory” should read “the detected objects; generate a trajectory”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“A detector configured to detect objects” in claim 1. The “detector” is described in the specifications as a program stored in a device to be executed by a processor in applicant’s specification [0034]. Wherein the “detector” is an external recognizer [0035] that “recognizes states of nearby vehicles” from sensor data [0036].
“A predictor configured to predict the extent of stress” in claim 1. The “predictor” is described in the specifications as a program stored in a device to be executed by a processor in applicant’s specification [0034]. Wherein the program for the “predictor” is executed as outlined in [0043] and [0055]-[0056].
“An occupant monitor configured to estimate the extent of stress on the occupant” in claim 1. The function of the “occupant monitor” is described but the claims and specification fail to disclose sufficient structure for the “occupant monitor” and is discussed further under 35 U.S.C. §112(b).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a trajectory" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation refers to the trajectory in line 5 or if it is a new trajectory.
Regarding claims 2-5, the limitation “a trajectory” renders the claim unclear and indefinite. It is unclear whether the recitations of “a trajectory” in each claim is a new trajectory, or refers to a previously recited “a trajectory” or refers to the trajectory in claim 1 line 5.
Additionally regarding claim 4, the limitation “a trajectory” is recited twice and further renders the claim indefinite and unclear for reasons stated above.
Additionally regarding claim 5, the limitation “a trajectory” and “the trajectory” is recited further rendering the claim indefinite and unclear for reasons stated above.
Further regarding claim 1, the limitation “estimate the extent of stress” renders the claim unclear and indefinite. It is unclear whether “the extent of stress” in line 7 is referring to the same “extent of stress” in line 3 or is a new stress. For the purpose of examination, the “extent of stress” in line 3 will be interpreted as a prediction that stress will occur and the same limitation in line 7 will be interpreted as a new stress that has been observed. 
Claims 2-5 and 7 are dependent on claim 1 and inherit the deficiencies stated above. Thus, claims 2-5 and 7 are also rejected under similar grounds to claim 1.
Claim 8 recites the limitation "a trajectory" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation refers to the trajectory in line 6 or if it is a new trajectory.
Further regarding claim 8, the limitation “estimating the extent of stress” renders the claim unclear and indefinite. It is unclear whether “the extent of stress” in line 8 is referring to the same “extent of stress” in line 4 or is a new stress. For the purpose of examination, the “extent of stress” in line 4 will be interpreted as a prediction that stress will occur and the same limitation in line 8 will be interpreted as a new stress that has been observed. 
Claim 9 recites the limitation "a trajectory" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation refers to the trajectory in line 7 or if it is a new trajectory.
Further regarding claim 9, the limitation “estimate the extent of stress” renders the claim unclear and indefinite. It is unclear whether “the extent of stress” in line 9 is referring to the same “extent of stress” in line 5 or is a new stress. For the purpose of examination, the “extent of stress” in line 5 will be interpreted as a prediction that stress will occur and the same limitation in line 9 will be interpreted as a new stress that has been observed. 
Claim limitation “an occupant monitor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose corresponding structure to perform the claimed function for the limitation “occupant monitor.” It is unclear whether the limitation refers to a sensor, processor, program, or other form of technology. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-5 and 7 are dependent on claim 1 and inherit the deficiencies above. Therefore, claims 2-5 and 7 are also rejected under similar grounds as claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (U.S. Patent Application Publication No. 2016/0339910 A1; hereinafter Jonasson) in view of Ueda et al. (U.S. Patent Application Publication No. 2013/0197758 A1; hereinafter Ueda).
Regarding claim 1, Jonasson discloses:
A vehicle control system (see at least [0059] and Fig. 2) comprising: a detector configured to detect objects around a vehicle (environment detecting sensor 21 and environment detecting unit 101, see at least [0050], [0065], and Fig. 2); 
a predictor configured to predict the extent of stress caused to an occupant by the objects according to a distribution of the objects detected by the detector (vehicle control determines the stress level restrictions of the vehicle occupant, see at least [0076]; see also [0024]); 
a controller configured to generate a trajectory when the vehicle is traveling by automated driving according to the extent of stress predicted by the predictor (vehicle control determines the driveable zone 6 based on the stress level restrictions of the occupant in order to avoid the obstacle, see at least [0076] and Fig. 1; see also [0024]); and 
Jonasson does not explicitly disclose:
an occupant monitor configured to estimate the extent of stress on the occupant, wherein, when the vehicle is traveling along the generated trajectory a predetermined time before and the extent of stress estimated by the occupant monitor is equal to or greater than a second threshold, the controller is configured to correct a trajectory for the vehicle to travel by the automated driving according to the extent of stress estimated by the occupant monitor.
However, Ueda teaches:
an occupant monitor configured to estimate the extent of stress on the occupant (control section 20 detects biological signal by biological signal detecting section 50 to calculate stress level experienced by occupant, see at least [0094]), wherein, when the vehicle is traveling along the generated trajectory a predetermined time before (control section performs change to in-lane ratio after predetermined amount of time has elapsed, see at least [0153]) and the extent of stress estimated by the occupant monitor is equal to or greater than a second threshold, the controller is configured to correct a trajectory for the vehicle to travel by the automated driving according to the extent of stress estimated by the occupant monitor (when the stress level parameter is greater or equal to the threshold value in S216, it proceeds to adjust an in-lane ratio S260 to determine the trajectory, see at least [0067] and Fig. 10; see also [0095]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system that considers occupant stress disclosed by Jonasson by adding the biological signal detecting taught by Ueda. One of ordinary skill in the art would have been motivated to make this modification in order to determine “whether or not the occupant is actually experiencing stress from the detected off-lane obstacle” to ensure “unnecessary steering control” is not performed (see [0016]).
	Regarding claim 8, the claim is direct to a vehicle control method. The cited portions of Jonasson and Ueda used in the rejection of claim 1 teach a vehicle control method as well as the claimed elements. Therefore, claim 8 is rejected under the same rationales used in the rejection of claim 1.
	Regarding claim 9, the claim is direct to a non- transitory computer-readable storaqe medium that stores a computer program to be executed by a computer. The cited portions of Jonasson and Ueda used in the rejection of claim 1 teach a non- transitory computer-readable storaqe medium that stores a computer program to be executed by a computer as well as the claimed elements. Therefore, claim 9 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 2, the combination of Jonasson and Ueda teaches the elements above and Jonasson further discloses:
the controller is configured to generate a trajectory when the vehicle is traveling automatically according to the extent of stress predicted by the predictor and the distribution of the objects detected by the detector (evasive maneuver system 1 determines a safety zone 6 to implement a collision avoidance maneuver to avoid the obstacle 5, see at least [0085]; safety zone 6 determination includes stress level determination of occupant, see at least [0076]; the safety zone is additionally a plurality of possible trajectories for the vehicle to take, see at least [0077]) .
Regarding claim 3, the combination of Jonasson and Ueda teaches the elements above and Jonasson further discloses:
the trajectory is a trajectory in which the extent of stress on the occupant is equal to or less than a first threshold (driveable zone is determined in view of a maximum allowed stress, see at least [0076]) *Examiner sets forth maximum allowed stress is the threshold.
Regarding claim 4, the combination of Jonasson and Ueda teaches the elements above and Jonasson further discloses:
the trajectory in which the extent of stress on the occupant is equal to or less than the first threshold is a trajectory passing through a position further away from the objects than a trajectory in which the extent of stress on the occupant is greater than the first threshold (driveable zone is determined in view of a maximum allowed stress and is going away from the obstacle 5, see at least [0076] and Fig. 1) *Examiner sets forth maximum allowed stress is the threshold.
Regarding claim 5, the combination of Jonasson and Ueda teaches the elements above and Jonasson further discloses:
the trajectory in which the extent of stress on the occupant is equal to or less than the first threshold is a trajectory in which a vehicle speed or acceleration is suppressed further than the trajectory in which the extent of stress on the occupant is greater than the first threshold (braking is applied to the vehicle 2 to keep the vehicle 2 in the driveable zone 6 which is in the maximum allowed stress zone, see at least [0020] and [0087]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jonasson in view of Ueda as applied to claim 1 above, and further in view of Singh (U.S. Patent Application Publication No. 2017/0370736 A1).
Regarding claim 7, the combination of Jonasson and Ueda teaches the elements above but does not teach:
with reference to information regarding a specific route in which it is predicted that the extent of stress when the vehicle is traveling is equal to or greater than a third threshold, the controller is configured to determine that the vehicle is traveling preferentially along a route different the specific route.
However, Singh teaches:
with reference to information regarding a specific route in which it is predicted that the extent of stress when the vehicle is traveling is equal to or greater than a third threshold, the controller is configured to determine that the vehicle is traveling preferentially along a route different the specific route. (a high measured stress level in combination with the deviation determines that there was an unintentional deviation from the route wherein the system determines the user’s emotional status by comparing observed values to parameters with thresholds, see at least [0089] and [0103]-[0105])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system that considers occupant stress disclosed by Jonasson and the biological signal detecting taught by Ueda by adding the determination that occupant has deviated from the intended route taught by Singh. One of ordinary skill in the art would have been motivated to make this modification in order to determine whether an unintentional deviation has occurred and to correct the deviation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terashima (U.S. Patent Application Publication No. 2015/0367848 A1) teaches a system that recognizes an object near a vehicle and calculates a travel route for the vehicle in an automatic control mode taking the stress of the operator into account.
Chen et al. (U.S. Patent Application Publication No. 2018/0299955 A1) teaches a method of collecting biometric data to determine stress level of a user based on scenario where a safety hazard in the path is present.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669